     Case 3:17-cv-01362 Document 549 Filed 06/10/20 Page 1 of 3 PageID #: 12127



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
                                                      CIVIL ACTION NO. 3:17-01362
        Plaintiff,
                                                      Hon. David A. Faber
v.

AMERISOURCEBERGEN
DRUG CORPORATION, et al.,

      Defendant.
___________________________________
CABELL COUNTY COMMISSION,
                                                      CIVIL ACTION NO. 3:17-01665
        Plaintiff,

v.                                                    Hon. David A. Faber

AMERISOURCEBERGEN
DRUG CORPORATION, et al.,

        Defendant.

                                 DISCOVERY RULING NO. 3A

        The undersigned has received and reviewed the various correspondences and documents

concerning the Cabell County Prosecutor’s Office (“CCPO”) production of documents pursuant to

the Special Master’s ruling in DR3 (Dkt. 366) relating to official or unofficial policies of the CCPO

to combat the opioid crisis, including communications, if any, by the prosecutor. Having carefully

reviewed and considered the parties’ positions, the Special Master now enters the following

discovery ruling concerning the CCPO’s compliance with DR3.

        Initially, the Court notes that at the discovery status conference held on May 7, 2020, the

parties discussed procuring a Declaration of the CCPO to satisfy the CCPO’s discovery obligations

under DR3. The Declaration would be to the effect that the CCPO did not possess any specific

documents responsive to DR3. On May 12, 2020, Defendants’ counsel corresponded with counsel

for the CCPO and stated that Defendants accepted Prosecuting Attorney Hammer’s Declaration,
   Case 3:17-cv-01362 Document 549 Filed 06/10/20 Page 2 of 3 PageID #: 12128



which stated “to his knowledge … no documents responsive to Defendants’ request for

departmental and/or custodial files as ordered by Discovery Ruling, Dkt. 366 (“DR3”), which

involve communications concerning official policies specifically regarding the Opioid Crisis.”

Prosecuting Hammers’ Declaration further stated that “to his knowledge … the Cabell County

Prosecutor’s Office did not have an official or unofficial policy specifically regarding the Opioid

Crisis.”

       On May 29, 2020, it was brought to the Special Master’s attention that Defendants were

challenging the accuracy of Prosecutor’s Hammers’ Declaration because the CCPO applied for a

grant from the Department of Justice Innovative Prosecution for Combating Violent Crime and

Illegal Opioids (“Application”) in April of 2018. According to Defendants, the Application

evidences the existence of a policy of the CCPO of prioritizing violent and felony drug crimes

including illegal opioid cases over other crimes. However, closer examination of the Application

reveals that the Application actually states that “case data shows” that the CCPO prioritizes violent

and felony drug crimes over other crimes. Case data implies a retrospective analysis—not existing

policy. Additionally, statements in an Application for grant money that was never awarded to the

effect that the CCPO “tested” innovative prosecution solutions like “Project Huntington” do not

establish an existing policy of the CCPO.

       Similarly, the Special Master finds that statements in the Application concerning

prospective programs or processes that might have been be developed if grant money was awarded

do not constitute official or unofficial policies of the CCPO concerning the Opioid crisis.

Accordingly, the fact that the CCPO stated in the Application that it would establish a violent crime

and prosecution task force; develop an action plan; and hire a prosecutor, full time investigator and

project director with the money it would receive does not, by itself, constitute the official or
   Case 3:17-cv-01362 Document 549 Filed 06/10/20 Page 3 of 3 PageID #: 12129



unofficial policy of the CCPO. At best, these statements merely reflect actions the CCPO may

have taken in the future in the event the grant was approved—but the grant was not awarded.

       Based upon the foregoing, the Special Master finds that Sean Hammers’ Declaration,

previously submitted in connection with DR3, fully satisfies the discovery obligations of Plaintiffs

and the CCPO under DR3 and the CCPO shall not be required to conduct any further search of

records as requested by Defendants in regard to this issue.




                                                     Christopher C. Wilkes
                                                     Special Master
Dated: June 10, 2020
